Citation Nr: 1208475	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tendonitis of the right shoulder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an initial evaluation in excess of 10 percent for eczema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from September 1999 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in a June 2005 rating decision, the RO denied service connection for tendonitis of the right shoulder and for migraine headaches.  In July 2005, the Veteran submitted medical opinions in support of her claims for tendonitis of the right shoulder and for migraine headaches.  In July 2006, the RO again denied the claims and the Veteran appealed.  When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2011).  As such, these claims are being considered on the merits. 

The issue of entitlement to an initial rating in excess of 10 percent for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tendonitis of the right shoulder, which is linked by competent medical evidence to the Veteran's active service. 

2.  The Veteran is currently diagnosed with migraine headaches, which is linked by competent medical evidence to the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tendonitis of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for establishing service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the grant of service connection for tendonitis of the right shoulder and for migraine headaches, no further discussion of VCAA compliance is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In general, the Board is responsible for assessing the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In reviewing the aforementioned evidence, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b). 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



Right Shoulder Tendonitis

The service treatment records indicate that in September 2003, the Veteran complained of pain in her neck/shoulder area and quad muscle area.  She reported that she had not done anything to cause pulled/sore muscles.  The diagnosis was musculoskeletal strain.  On a December 2003 VA examination, she complained of having muscle spasms in the right upper arm.  Examination at that time revealed no abnormalities.

Post-service VA treatment records dated from December 2004 to January 2005 document the Veteran's complaints of right shoulder pain.  In December 2004, she reported that her right shoulder had been bothering her since returning from Iraq in November 2003.  She denied any trauma to her wrist, shoulder or neck.  She was diagnosed with chronic right shoulder tendonitis/bursitis.  

In statements received in July and August 2005, two VA physicians reported reviewing the Veteran's service treatment records and opined that her present tendonitis of the right shoulder was at least as likely as not related to the pain in her shoulder (musculoskeletal strain) that she was treated for while on active duty.  The statements did not include examination findings, nor was any additional discussion or rationale provided.

The Veteran underwent a VA joints examination in January 2006 and was diagnosed with bicipital tendinitis of the right shoulder with residuals.  The examiner indicated that the claims folder had been reviewed and that there was 
no evidence of treatment for right shoulder pain during active military service.  Therefore, the examiner concluded that it was less likely than not that the Veteran's right shoulder condition is related to her military service.   

The Board finds that the preponderance of the competent and credible evidence is in favor of the claim.  Although the January 2006 VA examiner felt that the right shoulder tendonitis was not incurred during active service, the examiner did not acknowledge the complaint of shoulder pain during service.  Two VA physicians concluded that the Veteran's right shoulder disorder was of service origin; however such opinions did not include physical examination findings or additional rationale.  The Veteran complained of muscle spasm in the upper right arm on the VA examination conducted prior to discharge, and credibly reported a history of right shoulder pain since service when seeking treatment less than a year following discharge from service.  Her shoulder pain was ultimately diagnosed as right shoulder tendonitis.  Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board concludes that the statements from the VA physicians, when considered with the evidence suggesting continuity of symptomatology, are sufficient to support a grant of service connection for right shoulder tendonitis.  

Migraine Headaches

The service treatment records indicate that in January 2001, the Veteran complained of difficulty breathing with tightness in her chest for 31/2 months with headaches, nausea and fatigue.  In December 2001, she reported that she had a headache.  

In a January 2005 VA outpatient treatment record, the Veteran reported an increase in headaches, now occurring about 2 times per week.  Upon consultation that day, she reported a several month history of headaches on the right side, with nausea and occasional visual scotoma.  She was diagnosed with migraine headaches.  

In statements received in July and August 2005, two VA physicians reported reviewing the Veteran's service treatment records and opined that her migraine headaches were at least as likely as not related to the headaches that she was treated for while on active duty.  The statements did not include examination findings, nor was any additional discussion or rationale provided.

The Veteran underwent a VA neurological examination in January 2006 and was diagnosed with migraine headaches.  The examiner noted that the claims folder had been reviewed and indicated that there was no record of the Veteran being treated for migraine headaches during military service.  The examiner concluded that the Veteran's migraine headache disorder was less likely than not related to military service.   

The Board finds that the preponderance of the competent and credible evidence supports the Veteran's claim for service connection for migraine headaches.  Although migraine headaches were not identified during service, the Veteran did report headaches accompanied by nausea and fatigue during service.  Within a year following service discharge, the Veteran continued to seek treatment for headaches, which were ultimately diagnosed as migraine headaches.  Although the January 2006 VA examiner felt that the Veteran's current migraine headache disorder was not incurred during active service, the examiner did not address the complaints of headaches noted in service.  Two VA physicians in July and August 2005 have concluded, after reviewing the service treatment records, that the Veteran's current migraine headache disorder is of service origin, although they did not include examination results nor additional explanation.  Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board concludes that the statements from the VA physicians, when considered with the evidence suggesting continuity of symptomatology, are sufficient to support a grant of service connection for migraine headaches.  


ORDER

Service connection for tendonitis of the right shoulder is granted.

Service connection for migraine headaches is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to an increased initial rating in excess of 10 percent for eczema. 

The Board notes that the Veteran's most recent VA dermatology examination took place in January 2006, more than six years ago, and current records reflect recent treatment for flare-ups of the disorder.  The record reflects that the Veteran was scheduled for a VA skin examination in April 2011 to evaluate her service-connected skin disorder but that she failed to report for the examination.  In a May 2011 RO communication with the Veteran it was noted that the Veteran was not able to report for the April 2011 examination as she was in Korea at the time.  The Veteran had indicated that she would be available at a future date and asked that the examination be rescheduled to accommodate her schedule.  A subsequent examination was not scheduled.   

In light of the above, the Board finds that a new VA examination should be scheduled to in order to fully and fairly evaluate the Veteran's claim for an increased initial rating in excess of 10 percent for her service-connected eczema. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant treatment records for the Veteran from the Central Texas VA Medical Center dating from October 2010 to the present.  If the records are not available, the claims file should be annotated as such and the Veteran notified of such. 
 
2.  Thereafter, schedule the Veteran for a VA dermatology examination to determine the current nature and extent of her service-connected eczema.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to what percentage of the Veteran's entire body is affected by her eczema, the percentage of exposed areas affected by such disability, and the type and duration of treatment.  A rationale for all opinions expressed should be provided. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


